Citation Nr: 0718845	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-06 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right hand 
disability.

2.  Entitlement to service connection for defective hearing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The appellant had active service from June 15, 1981, to July 
13, 1981.  

This case comes before the Board of Veterans? Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California. 

The Board notes that the new and material standard has been 
applied to both claims based upon previous final denials of 
the defective hearing claim in an August 1981 RO rating 
decision, and the right hand disability claim in an April 
1983 Board decision.  In August 2005, previously unconsidered 
service medical records were associated with the claims 
folder.  These records were in existence at the time of the 
previous final denials.  Accordingly, the new and material 
standard does not apply as VA must reconsider the claim on 
the merits.  38 C.F.R. § 3.156(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant and his representative if further action on their 
part is required.


REMAND

As noted above, the appellant's claims are subject to 
reconsideration based upon the receipt of previously 
unconsidered service medical records.  The appellant's 
service medical records show that he reported a history of 
right hand fracture with no residuals on his June 1981 
induction examination.  Upon examination, the examiner did 
not find the existence of any residual disability and 
provided a "NORMAL" clinical evaluation of the right upper 
extremity.  Shortly after enlistment, the appellant was 
treated for right hand pain at the site of his previous 
fracture and, ultimately, was discharged with a diagnosis of 
an old fracture of the right 5th metacarpal that existed 
prior to service (EPTS) and was not service aggravated.

As the induction examination noted a prior history of right 
hand fracture but contained no formal diagnosis of residual 
disability, the appellant must be presumed to have entered 
service in sound condition.  38 U.S.C.A. § 1111 (West 2002).  
See Crowe v. Brown, 7 Vet. App. 238 (1994).  The evidence in 
this case clearly and unmistakably shows that a fracture of 
the right 5th metacarpal preexisted service, but more recent 
evidence shows additional disorders affecting the right hand 
and wrist.  As there is complaint of a recurrence of pain in 
service that continued thereafter, the Board finds that 
medical opinion is necessary to determine the nature and 
etiology of all currently manifested right hand disorders, to 
include opinion as to whether the evidence clearly and 
unmistakably establishes that the pre-existing right 5th 
metacarpal fracture was not aggravated during service.  See 
VAOPGCPREC 3-2003 (July 15, 2003).

Additionally, the appellant's January 2004 application for 
service-connected benefits included his report of being in 
receipt of disability benefits with the Social Security 
Administration (SSA).  These records must be obtained prior 
to any further adjudication.  See Quartuccio v. Principi, 16 
Vet. App. 183, 188 (2002) (possibility that SSA records could 
contain relevant evidence cannot be foreclosed absent a 
review of those records).  He also reported treatment for 
right hand disability in 1981 at a VA medical clinic located 
in El Paso, Texas.  These records are presumed to be in the 
constructive possession of VA adjudicators and must be 
associated with the claims folder.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following documents in the 
possession of a federal agency:
        a) all legal and medical documents pertaining 
to the appellant's award of SSA disability 
benefits; and
        b) clinical records of the appellant's 
treatment at the VA clinic in El Paso, Texas, in 
1981.

2.  After the receipt of any additional evidence 
and/or information, the appellant should be 
afforded VA orthopedic examination.  The examiner 
should review the contents of the entire claims 
folder, and obtain relevant history from the 
appellant.  Following the examination, the 
examiner should express opinion on the following 
questions: 
	a) what is the diagnosis, or diagnoses, 
of all currently manifested right hand 
disorder(s); 
	b) with respect to residuals of fracture 
of the right 5th metacarpal, did this 
condition undergo a permanent increase in 
severity during the period of service that 
was beyond the natural progress of the 
disorder; and
	c) for any other diagnosed right hand 
disorders, is it at least as likely as not 
that such disorder(s) is the result event(s) 
during active service or, alternatively had 
its onset in service?

3.  Thereafter, conduct a de novo review of the 
claims.  In adjudicating the claim of service 
connection for right hand disability, review the 
claim under the legal standard set forth by 
VAOPGCPREC 3-2003, to the extent applicable.  If 
any benefit sought on appeal remains denied, the 
appellant and his representative should be 
provided a supplemental statement of the case 
(SSOC).  An appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to conduct further development.  No inference should be drawn 
regarding the final disposition of the claims as a result of 
this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


